Title: Isaac H. Tiffany to Thomas Jefferson, [received 12 January 1817]
From: Tiffany, Isaac H.
To: Jefferson, Thomas


            
              Most respectable Sir—
              received 12 Jan. 1817
            
            If a sense of error can attone for the length of my last, it is fully acknowledged. With intent to do some good in the little circle of my exeri exertions, the enclosed scheme to awaken a spirit of enquiry & action, by enabling every man to become known & useful, is drawn up. And I have ventured to invite your perusal & correction of it, if you may think it worthy of a moment’s leisure. The society for the promotion of the useful arts, in this state, cannot produce much practical good under its present regulations. It is merely theoretical. The Berkshire society affects much more than the State Society of Massachts
            State societies imply besides a good police, & national funds & patronage; this humble contrivance requires neither & it only demands faculties to understand & to communicate facts, truly. From the Several counties a State Institute may arise. The Shift for the removement of incompetent officers seems required from the nature of the constitution of N. York which directs the Governor & 4 Senators, in council, to appoint militia officers, during pleasure. Inferiors dare not, others will not, attempt to remove Superiors. Hence the general bad
			 State of militia discipline. Were the constitution amended agreeably to your wishes for popular election & control, it would Supercede this device & put us in a much more respectable
			 posture.—This points, Sir, to one of the errors of my last letter, which Spoke too much of the judiciary—nothing of the military. I have referred the militia discipline to the rural committee,
			 because, out of Cities, that duty is performed mostly by the agricultural class. The whole arrangements Are ab arbitrary & susceptible of accommodation to any numbers, condition or extent. This county contains 20.000 inhabs agricultural, with due proportion of mechanics & professional gentlemen—
            
              Sir—Yours with very great esteem.
              I. H. Tiffany
            
          